TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2020



                                      NO. 03-19-00804-CV


                                 Kelly Clark Lewis, Appellant

                                                  v.

                                Jason Schaefer, M.D., Appellee




      APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES GOODWIN, TRIANA, AND SMITH
   DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE TRIANA




This is an appeal of the motion for summary judgment granted and signed by the trial court on

October 2, 2019. Having reviewed the record, the Court holds that Kelly Clark Lewis has not

prosecuted the appeal and did not comply with a notice from the Clerk of this Court. Therefore,

the Court dismisses the appeal for want of prosecution. Because appellant is indigent and unable

to pay costs, no adjudication of costs is made.